Title: To George Washington from Major General Benedict Arnold, 6 August 1780
From: Arnold, Benedict
To: Washington, George


					
						Dear Sir
						Head quarters Robinsons House 6 Augt 1780
					
					This Morning I had the honor to receive your Excellency’s favor of yesterday by Major Villefranche, who will imediately inspect the Works and report the necessary Repairs, which shall be undertaken and executed as soon as possible.
					I shall pay particular Attention to the Matters mentioned in Colol Malcomb’s Letter & wish to be informed if your Excellency intends the Garrison to consist of 1500 Men, exclusive of those detached to fish-Kill and other Places on Duty, which amount to near 300.
					Inclosed is a Copy of Returns of Provisions & Quarter Masters Stores, the latter is triffling indeed, and the Militia make great Complaints for want of Camp Kettles &c. Axes will be also indispensably necessary.
					There is no fresh Provisions on hand & not above ten days of Salt, which if possible, I think, should be reserved for a future day.
					The Militia who have come in from the State of Massachussetts Bay Amount to 1234, those from New Hampshire to 483 [total] 1717.
					I must request your Excellency to order an Officer to this Post to act as Inspector and Depy Ajt General, who is well Acquainted with the Duty, as there is not one Officer in the Militia, but is tottally unacquainted with it. I have the honor to be Your Excellencys most obedient and very Humble Servant
					
						B. Arnold
					
				